Dear Councilman Kates:
This office is in receipt of your request for an Attorney General's opinion regarding the legality of the use of the public funds of the City of Bogalusa to pay the postage required to send a particular letter, a copy of which is attached hereto, to your constituents.
Please be advised that that our research did not reveal any provision of law which would prohibit the City from using public funds to disseminate purely factual, unbiased information about governmental projects and programs to its citizens.
Please note, however, that La. Const. Art. XI, Sec. 4 and LSA-R.S.18:1465(A) prohibit the use of public funds to urge the electorate to vote for any candidate or proposition, as well as the appropriation of public funds to any candidate or political organization.  Attorney General's Opinion No. 98-49.
Attorney General's Opinion No. 91-634 considered the legality of four letters a Parish Councilman proposed to distribute to the residents of his district with public funds.  That opinion notes that the distinction between what is and is not prohibited under these provisions of law is not always clear.  Opinion 91-634
states:
  "Relevant factors that may be considered to determine the propriety of a particular expenditure include an examination of the purpose for the expenditure of public funds, the intent of the public agency and the reasonable effect such expenditure would have upon the electors.  Atty. Gen. Op. Nos. 76-307, 79-1191, 89-418 and 90-126A
* * *
  The letters should also be examined to determine whether any elector is being urged to vote for or against any candidate"
This office is not a finder of fact, and cannot make a determination as to the particular purpose, intent and effect of this particular letter.  Unfortunately, we are constrained to advise that such a determination could only be made by the courts in their role as fact finders.
We do note that the attached letter appears to have, as at least a part of its purpose, advising the constituents of your district of certain safety projects addressed in your district.  Such a purpose is not, in our opinion, prohibited by law.  On the other hand, if the letter is considered to be more in the nature of reminding and urging the voters of your district to continue to support you as a candidate, the use of City funds to pay postage associated with the letter would be prohibited by law.
We hope the foregoing is of assistance.  Please do not hesitate to contact us if we can be helpful to you and the City of Bogalusa in other areas of the law.
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
BY:  ________________________________
                              JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
CCF, jr./JMZB/dam